DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Pixel with OLED, LTPS and oxide thin film transistors”.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,446,079. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7-8 of U.S. Patent No. 11,107,400 (hereinafter ‘400) in view of Xie in US 2014/0159609 (hereinafter Xie).
In specific, all instant claim 1 limitations are disclosed by patent ‘400 claims 1-2, 5, 7-8, except for the requirement that the light emitting diode be organic, and the last two limitations that read “wherein a low voltage is applied to the first scan line and the second scan line between the first period and the second period; and wherein the first period and the second period are in the same frame period”. 
However, in the same field of endeavor of OLED display pixels, Xie discloses applying a low voltage to the first scan line and the second scan line between a first period and a second period (Xie’s Figs. 4-5), wherein the first period and the second period are in the same frame period (Xie’s Fig. 5 and par. 52: process of transistor for display [frame]). Thus, it would have been obvious to one of ordinary skill in the art that the pixels of ‘400 claims 1-2, 5 and 7-8 would also include applying a low voltage to the first scan line and the second scan line between a first period and a second period (Xie’s Figs. 4-5), wherein the first period and the second period are in the same frame period (Xie’s Fig. 5); in order to obtain the predictable result of known scan signal voltages to OLED pixels (Xie’s Figs. 4-5).
Instant claim 1 maps to ‘400 claims 1-2, 5, 7-8 as follows, the underlined elements are not claimed in patent ‘400 but are obvious in view of Xie as explained below:
1. A pixel, comprising: 
an organic light emitting diode (‘400 claim 2: light emitting diode)(organic is obvious over Xie’s par. 5); 
a first transistor (‘400 claim 1: first transistor) to control an amount of current flowing from a first driving power supply connected to a first electrode (‘400 claim 1: fourth transistor comprising a first electrode connected to a first driving power supply, a second electrode connected to the first electrode of the first transistor), through the organic light emitting diode (‘400 claim 2: light emitting diode comprising a first electrode connected to the second node; and ‘400 claim 5: wherein the second electrode of the first transistor is connected to the second node), and to a second driving power supply (‘400 claim 2: light emitting diode… second electrode connected to a second driving power supply) based on a voltage of a first node (‘400 claim 1: first transistor…gate electrode connected to a first node), the first transistor being an n-type Low Temperature Poly-Silicon (LTPS) thin film transistor (‘400 claim 1); 
a second transistor (‘400 claim 1: second transistor) connected between a data line and the first node (‘400 claim 1), the second transistor to turn on when a first scan signal is supplied to a first scan line (‘400 claim 8: wherein a scan signal of turn-on level is supplied to the first scan line), the second transistor being an n-type oxide semiconductor thin film transistor (‘400 claim 3); 
a third transistor (‘400 claim 1: third transistor) connected between a second electrode of the first transistor (‘400 claim 1: third transistor…first electrode connected to the second node, ‘400 claim 5: wherein the second electrode of the first is transistor is connected to the second node) and an initialization power supply (‘400 claim 1: third transistor… second electrode connected to an initialization power supply), the third transistor to turn on when a second scan signal is supplied to a second scan line (‘400 claim 7: wherein the gate electrode of the third transistor is connected to a third scan line…wherein a scan signal of turn-on level is supplied to third scan line), the third transistor being an n-type LTPS thin film transistor (‘400 claim 1); 
a fourth transistor (‘400 claim 1: fourth transistor) connected between the first driving power supply (‘400 claim 1) and a first electrode of the first transistor (‘400 claim 1), the fourth transistor to turn off when a light emission control signal is supplied to a light emission control line (‘400 claim 1: fourth transistor… gate electrode connected to a light emission control line), the fourth transistor being an n-type LTPS thin film transistor (‘400 claim 1); and 
a storage capacitor (‘400 claim 1: storage capacitor) connected between a second node (‘400 claim 1) connected to a second electrode of the first transistor (‘400 claim 5: wherein the second electrode of the first is transistor is connected to the second node) and the first node (‘400 claim 1), 
wherein the first scan signal (‘400 claim 8: wherein a scan signal of turn-on level is supplied to the first scan line) and the second scan signal (‘400 claim 7: wherein the gate electrode of the third transistor is connected to a third scan line…wherein a scan signal of turn-on level is supplied to third scan line) are set to a high voltage (‘400 claims 7-8: turn-on), 
wherein the second scan signal is supplied during a first period (‘400 claim 7: wherein a scan signal of turn-on level is supplied to third scan line during the first period), 
wherein the first scan signal is supplied during a second period after the first period (‘400 claim 8: wherein a scan signal of turn-on level is supplied to the first scan line during a second period after the first period), 
wherein a low voltage is applied to the first scan line and the second scan line between the first period and the second period (obvious over Xie’s Figs. 4-5: see SCAN[n] and SCAN[n+2]); and 
wherein the first period and the second period are in the same frame period (obvious over Xie’s Fig. 5: three phases of the process for lighting [frame]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621